DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4–18, 20, and 21 is/are pending.
Claim(s) 3 and 19 is/are canceled.

Drawings
The drawings were received on 27 May 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4–18, 20, and 21 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Lin et al. (Enhanced Performance of Lithium Sulfur Battery with a Reduced Graphene Oxide Coating Separator, hereinafter Lin).
Lin discloses a separator (FIG. 1, A1625/C1/L1–7) for a lithium secondary battery comprising a porous substrate (see Celgard 2400 separator, A1625/C2/L25–36); and a coating layer on at least one side of the porous substrate (see rGO layer, A1624/C2/L25–36), wherein the coating layer comprises a partially reduced graphene oxide with a sheet shape (see rGO, A1624/C2/L14–23) and a lithium ion conductivity polymer (see PVDF, A1624/C2/L25–36).
Lin does not disclose, teach, or suggest the following distinguishing feature(s):
A separator for a lithium secondary battery comprising a coating layer including first partially reduced graphene oxide particles having a diameter to 20 µm to 30 µm and second partially reduced graphene oxide particles having a diameter of 1 µm to 5 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725